DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information regarding entries 2 and 3 under Foreign Patent Documents referred to therein has not been considered.
	Since this application is a CIP of US Application 16/745525, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 12/14/2021 is acknowledged.
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
	Applicant argues that claims 1-8, 15, and 22 read on elected species 3. However, claims 7 and 8 recite spike receptacles, drawn to non-elected species 4. Claims 15 and 22 depend from withdrawn claims 9 and 16, respectively, and therefore are also withdrawn from consideration (claims 9 and 16 recite spike receptacles, drawn to non-elected species 4).
Drawings
Figures 14 and 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: point of origin 36 (paragraph 0087).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0084 and 00187 recite a “ghille strip”. It is not clear what structure is encompassed by this language, as it is not clear what the term “ghille” means in the context of a shoe.  
Paragraph 0090 recites “the second segment (A2) in each spiral pathway (B)”. It appears that this should read -- the second segment (A2) in each spiral pathway (A)--, as the segments A2 are part of spiral pathway A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,019,874 in view of Campbell (US 6,705,027). 
	Although the claims at issue are not identical, they are not patentably distinct because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the table below), except for a plurality of tile pieces comprise a first protruding traction member, an opposing second protruding traction member, and a non-protruding segment disposed between the first and second traction members, wherein the outsole further comprises a heel step region, the heel step region being without tile pieces.
	Campbell teaches a golf shoe having a sole with traction members (traction element 20) formed of thermoplastic urethane. The traction members comprise a first protruding traction member (right half of traction element 20), an opposing second protruding traction member (left half of traction element 20), and a non-protruding segment (at slit 38) disposed between the first and second traction members. The non-protruding segment alters the deformation characteristics of the traction element (column 4, lines 19-20; Fig. 2A-2E, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the traction members with a first protruding member, an opposing second protruding member, and a non-protruding segment, as taught by Campbell, in order to provide traction members with specific traction and deformation characteristics, depending on the needs of the individual user.
	Campbell further teaches that the outsole further comprises a heel step region, the heel step region being without tile pieces (as seen in Fig. 5). It would have been obvious to one of ordinary skill in .

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/745525 in view of Campbell (US 6,705,027). 
Although the claims at issue are not identical, they are not patentably distinct because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the table below), except for the outsole having a heel step region, the heel step region being without tile pieces. 
Campbell teaches a golf shoe having a sole with traction members (traction element 20). The outsole comprises a heel step region, the heel step region being without tile pieces (as seen in Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heel step region, as taught by Campbell, to the outsole in order to provide improved stability in the midfoot region.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/024250 in view of Campbell (US 6,705,027).
	Although the claims at issue are not identical, they are not patentably distinct because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the table below), except for the outsole having a heel step region, the heel step region being without tile pieces. 
.
This is a provisional nonstatutory double patenting rejection.
16/814685
11,019,874
16/745525
17/024250
1
1
1
1
2

2

3
Taught by Campbell
3
3
4
12
4

5
Taught by Campbell
6
4
6


5


Allowable Subject Matter
Claims 1-6 are free of art rejections but are subject to a double patenting rejection.
The prior art fails to teach or suggest a golf shoe having the combination of features claimed that includes a first set of spiral pathways (A), each spiral pathway having a point of origin with a plurality of spiral segments radiating from that point, and wherein each segment has a different degree of curvature and contains sub-segments; a second set of spiral pathways (B), each spiral pathway having a point of origin with a plurality of spiral segments radiating from that point, and wherein each segment has a different degree of curvature and contains sub-segments; and the first set of spiral pathways (A) being normal and the second set of spiral pathways (B) being an inverse of the first set of spiral pathways, so that when the spiral pathways are superposed over each other, the sub-segments of spiral 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732